Citation Nr: 1134767	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-37 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a waiver of recovery of overpayment of pension / compensation benefits in the original calculated amount of $6,472, to include the preliminary issue of the validity of the debt.

2.  Entitlement to a waiver of recovery of overpayment of pension / compensation benefits in the original calculated amount of $12,144, to include the preliminary issue of the validity of the debt.  

(The issues of entitlement to service connection for a right shoulder disorder with arthritis, service connection for an enlarged gland disorder (claimed as a lump in the throat and neck), and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, will be addressed in a separate decision).


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968, including service in the Republic of Vietnam.

[The Board notes that the Veteran had a second period of active service from July 1975 to December 1986; however, discharge from that period of service was found to be under dishonorable conditions following a general court martial, and is a bar to payment of VA benefits with regard to any such benefits that would accrue for service during that period.  See 38 C.F.R. § 3.12(b) (2010).]

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Ultimate jurisdiction of the appeal was transferred to the RO in New Orleans, Louisiana, which is closer to the Veteran's current domicile.   

The Board remanded this case December 2008 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In March 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  In addition, in September 2009, the Veteran presented earlier testimony at a Committee hearing before RO personnel.  Transcripts of both hearings are associated with the claims folder.  

Finally, the Board notes that the Veteran was previously represented by the Texas Veterans Commission.  However, in July 2006 he submitted a document which indicated that he had moved from Texas to Louisiana.  Accordingly, he revoked their power of attorney.  When asked about any new representative authorized to act on his behalf, the Veteran responded "none, Veteran only."  It was also noted at the March 2011 hearing that the Veteran was unrepresented.  Therefore, the Veteran has revoked his appointment of the Texas Veterans Commission as his accredited representative.  See 38 C.F.R. § 14.631(f)(1) (2010).  He has not since appointed another representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present case, there are two separate overpayments of compensation / pension benefits at issue.  Of further complication is the fact that the Veteran was switched from pension to compensation benefits during the appeal.  The first overpayment is for $6,472.  This debt was established due to dependency issues (whether the Veteran was married or divorced), and due to the receipt of Social Security Administration (SSA) benefits from July 2006 to May 2008.  The second overpayment is for $12,144.  This debt was established due to an Income Verification Match (IVM) that revealed that certain income was not reported from September 2004 to February 2009 for which the Veteran paid taxes with the Internal Revenue Service (IRS).  The Veteran has disagreed with the amount and creation of both debts.  He indicates he does not understand how either debt was established.  He also has requested a waiver of both debts due to hardship.  See July 2008 waivers; July 2009 Notice of Disagreement (NOD); July 2009 Veteran statement; October 2009 VA Form 9 with statements; September 2009 and March 2011 hearing testimonies.  

On a side note, at both hearings, the Veteran says that the overpayment of $12,144 has been repaid as the Committee and the Veteran had made a previous agreement to repay $8,686 of this debt and forgive the remainder.  See March 2011 hearing testimony at pages 4-6; September 2009 Committee hearing testimony at pages 12, 17.  However, the Veteran appears to be mistaken on that point.  A review of the claims folder reveals that in 2004 and 2005 an earlier debt of $9,493, not $12,144, was lowered to $8,686 by agreement of the Committee and the Veteran, which the Veteran fully repaid.  See earlier December 2004 Committee decision; January 2005 Debt Management Center (DMC) agreement to repay $8,686.  Therefore, this repayment of $8,686 for the debt of $9,493 is not at issue.  However, the debt of $12,144 is separate and was only assessed later in a March 2009 DMC letter.  See October 2009 Statement of the Case (SOC).  Contrary to the Veteran's assertions, the debt of $12,144 is not related to the $8,686 the Veteran agreed to repay back in 2004 and 2005.  The debt of $12,144 was separately established.  There was no DMC agreement between the Veteran and VA to repay the debt of $12,144.  This debt is still at issue and on appeal.  
 
Before addressing the merits of the overpayment issues, the Board finds that additional development of the evidence is required.

First, although the Veteran has requested a waiver of the overpayments, it is also apparent that the Veteran has disagreed with the amounts of the overpayments - $6,472 and $12,144, as well as the creation of the overpayments.  See July 2008 waivers; July 2009 NOD; July 2009 Veteran statement; October 2009 VA Form 9 with statements; September 2009 and March 2011 hearing testimonies.  Therefore, he has formally disputed the existence and the amounts of both debts.  He indicates he does not understand how either debt was established.  In essence, he has challenged the validity of the debts, which is a creation issue.  However, in the present case, the AOJ has failed to adjudicate the preliminary issue of the validity / amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Since the issue of the validity / amount of the debts has not been formally adjudicated at the AOJ or Committee level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In other words, first, the Committee or AOJ must first adjudicate whether the amounts / creation of the debts at issue were proper.  After adjudication of this preliminary issue, only then can the Committee or AOJ adjudicate the issue of waiver of recovery of the assessed overpayments.    

Second, the October 2009 SOC indicates that a March 11, 2009 DMC letter was sent to the Veteran, in which he was notified of the amount of his second indebtedness ($12,144).  However, a copy of that DMC letter is not actually present in the claims folder.  On remand, the RO must obtain a copy of the DMC letter notifying the Veteran of the amount of the indebtedness incurred and his right to dispute the validity or amount of the debt.  See OF BULLETIN 99.GC1.04 (May 14, 1999).

Third, the AOJ should set forth in the record separate written paid and due audits of the Veteran's compensation / pension benefits September 2004.  It is unclear from the record how exactly the overpayment amounts of $6,472 and $12,144 were calculated.  This needs to be clarified on remand.  

Fourth, the AOJ should clearly state its findings on the Veteran's marital status from September 2004 to the present.  That is, the AOJ should specify what time periods the Veteran was considered married, divorced, and to whom he was considered married to or divorced from.  This is not entirely clear from the record, and the existence of a dependent spouse at various times throughout the appeal is critical to the determination of how the overpayments were calculated.  

The RO has indicated that VA received information through Income Verification Match regarding the Veteran's income during the years at issue.  However, a review of the claims file shows that those documents are not associated with the claims file.  Furthermore, the Board did not receive any Income Verification Match (IVM) folder with the claims file.  Because those records are pertinent to the Veteran's claim, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in order to properly address the question of entitlement to waiver of recovery of pension / compensation benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  Consequently, the AOJ must obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of pension / compensation benefits is against the principles of equity and good conscience.  It is one of the Veteran's primary contentions that the repayment of the overpayment would impose upon him an undue financial hardship.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2010).  The Board therefore believes that an updated FSR is also critical to the resolution of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, and associate with the record a copy of the March 11, 2009 DMC letter to the Veteran notifying him of the amount of any indebtedness incurred ($12,144) and his right to challenge the amount and validity of the debt.  If the March 11, 2009 letter of notification of indebtedness is not found, a certification from the DMC indicating the date of the demand letter(s), which contained the Notice of Rights, and when and where it was sent and whether it was returned as undeliverable should be obtained.  See OF BULLETIN 99.GC1.04 (May 14, 1999).  The AOJ should document its efforts to obtain the March 2009 DMC letter.  

2.  The AOJ is requested to produce written paid and due audits of the Veteran's compensation / pension benefits since September 2004.  These audits should indicate how the overpayment amounts of $6,472 and $12,144 were calculated.  These audits should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audits should include the amount of the overpayments, if any, that has been recouped thus far by VA.  A copy of the written audits should be inserted into the claims file and another provided to the Veteran.  

3.  The AOJ should clearly state its findings on the Veteran's marital status from September 2004 to the present.  That is, the AOJ should specify what time periods the Veteran was considered married, divorced, and to whom he was considered married to or divorced from.  This is not entirely clear from the record, and the existence of a dependent spouse at various times throughout the appeal is critical to the determination of how the overpayments were calculated.  

4.  The AOJ should request that the Veteran complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

5.  After completion of instructions above, the Committee or the AOJ should adjudicate the preliminary issue of whether the overpayments of pension / compensation benefits were properly created (i.e. the validity of the debts), including whether the amounts of the overpayment ($6,472 and $12,144) are proper.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  The Veteran is challenging the existence and amount of the debts by arguing he does not understand how they were established.  (The Committee and AOJ failed to address this preliminary issue of the validity / amount of debts).  If it is determined that any or all of the two overpayments at issue were improperly created, award action should be taken to rectify the error.  In short, the Committee or AOJ must first address whether the overpayments were valid and properly created.  It cannot simply ignore this issue.

6.  If the overpayments are found to be valid and properly created, the Committee should again review the record and reconsider whether the Veteran's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.   

7.  If any determination remains adverse to the Veteran, the RO and/or the Committee, should forward to the Board the documents from the Veteran's IVM folder relied on in assessing the indebtedness along with the claims folder.  If for some reason the IVM folder is unavailable, the RO should so state that fact and the reason therefor.  The RO's attention is directed to VA General Counsel's Opinion, dated November 14, 1995, VAOPGCADV 29-95, for the authority of the Board to review the IVM folder and for guidelines to be implemented in the safeguarding of the IVM folder in its transmittal to the Board.

8.  If the Committee's determinations remain unfavorable with regard to the issues of (a) the validity of the debts and (b) whether his waiver requests are precluded by the principles of equity and good conscience, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

